Citation Nr: 1106630	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  10-04 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for an ulcer.

3.  Entitlement to service connection for dry eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2009 and November 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  In October 2009, the RO denied 
service connection for an ulcer and dry eyes.  In November 2009, 
the RO denied service connection for GERD.

The Board notes that the Veteran was previously denied service 
connection for a hiatal hernia in a March 1996 rating decision, 
and that the Veteran did not appeal that decision.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that claims based upon distinct diagnosed diseases or 
injuries must be considered separate and distinct claims.  Boggs 
v. Peake, 520 F.3d 1330, 35 (Fed. Cir. 2008).  The U.S. Court of 
Appeals for Veterans Claims (Court) has clarified that the focus 
of the analysis must be whether the evidence truly amounted to a 
new claim based upon a different diagnosed disease or whether the 
evidence substantiates an element of a previously adjudicated 
matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  In 
this case, the evidence establishes a new diagnosis of GERD, as 
compared to the previously denied claim  based on a diagnosis of 
hiatal hernia.  Therefore, the Board has concluded that the claim 
on appeal should be reviewed de novo.

The issues of entitlement to service connection for dry eyes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.




FINDINGS OF FACT

1.  The Veteran's GERD is not etiologically related to service.

2.  The Veteran does not have a current ulcer disability.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  An ulcer was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, 
letters dated in September 2009 and October 2009 were sent to the 
Veteran in accordance with the duty to notify provisions of the 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claims; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, the Veteran received 
complete notice regarding his claims for service connection.

The Veteran's service treatment records, VA treatment records, VA 
authorized examination reports, and lay statements have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded VA examinations with respect to his 
disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and, to 
the extent possible, provide opinions as to the etiology of the 
Veteran's GERD and ulcer conditions.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

The record indicates that the Veteran received some treatment 
from a private gastroenterologist around 2006 and again in 2009.  
These records have not been associated with the claims file.  
However, the records appear to have been reviewed and summarized 
in a March 2010 VA examination report, and the examiner 
considered these findings in rendering an opinion on etiology.  
There is no indication that the records themselves contain an 
opinion which addresses etiology.  Moreover, in an October 2009 
response to a VCAA letter, the Veteran indicated that he had no 
additional evidence to submit.  Therefore, the Board will 
proceed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including gastric or duodenal ulcers, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).



1.  GERD

The Veteran underwent an enlistment examination in March 1987.  
No relevant abnormalities were noted.  In October 1987, the 
Veteran reported having a burning sensation in his stomach, as 
well as nausea and vomiting.  On examination , there was pain on 
palpation of the mid-upper gastric area.  No masses were present, 
though there were increased bowel sounds.  The assessment was 
"rule out hyperacidity."  In March 1990, the Veteran complained 
of vomiting, diarrhea, congestion, coughing, headaches, cold 
sweats, fever, and some dizziness.  He was diagnosed with 
dehydration and a viral syndrome.  In April 1990, the Veteran 
reported a constant stabbing pain in his abdominal area that 
"felt like a knife."  He was diagnosed with acute 
gastroenteritis.  Treatment records from the following day show 
the Veteran reported feeling better.  A periodic examination in 
September 1991 was normal.

VA treatment records dated November 1995 show complaints of an 
upset stomach and blood in the stool.  In January 1996, the 
Veteran again complained of stomach problems.  He was diagnosed 
with a hiatal hernia.

Additional records dated June 2008 reflect a history of Crohn's 
disease, and records dated September 2009 reflects a diagnosis of 
GERD.

The Veteran was afforded a VA examination in March 2010.  The 
claims file was reviewed by the examiner, who noted the Veteran's 
gastrointestinal complaints in service.  The examiner also 
summarized the Veteran's post-service treatment, including 
private treatment received in 2006.  The Veteran was seen on many 
occasions for a chronic cough, GERD, and possible Crohn's 
disease.  In January 2006, he was thought to have GERD with 
dysphagia and possible excessive mucous production.  Studies 
documented esophageal motility and morphology as negative.  The 
Veteran had a normal exam except for aspiration during a 
swallowing study.  

2.  Ulcer

Service treatment records are negative for any complaints, 
treatment, or diagnoses specific to an ulcer in service.  The 
Veteran underwent an enlistment examination in March 1987, and an 
additional examination in September 1991.  No relevant 
abnormalities were noted.

The Veteran was afforded a VA examination in March 2010.  The 
examiner reviewed the Veteran's claims file, obtained a history 
from the Veteran, and conducted a physical examination.  Based 
upon this information, the examiner concluded that there was no 
indication of an ulcer in service or during any of the radiology 
tests of record.  Moreover, there was no ulcer present at the 
time of the VA examination itself.

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
	
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  The evidence in this case does not reflect a currently 
diagnosed ulcer condition.  Therefore, service connection for an 
ulcer is not warranted.


ORDER

Service connection for GERD is denied.

Service connection for an ulcer is denied.


REMAND

Dry Eyes

The Veteran contends that he currently has dry eyes as a result 
of service, to include as a result of experiencing flash burns in 
service.

Service treatment records reflect that the Veteran reported 
having dry, irritated eyes in September 1987.  He complained of 
exposure to flash burns.  He was prescribed artificial tears.  
Two years later, he reported a burning sensation in his eyes from 
flash burns.  He also complained of light sensitivity.  He was 
prescribed liquifilm tears.  A general examination in September 
1991 indicated no abnormalities with the eyes.

The Veteran was afforded a VA examination in March 2010 and was 
diagnosed with dry eye syndrome.  In an addendum to the 
examination report, the examiner indicated that the Veteran's 
report of dry eyes and associated photophobia was due to 
keratoconjunctivitis sicca.  This condition was caused by a lack 
of tear production or an imbalance in the composition of the tear 
chemistry produced by the lacrimal glands, which cannot be 
damaged by flash burns.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
this case, the examiner noted that the Veteran's condition was 
not due to flash burns in service.  However, the examiner did not 
comment on whether it was at least as likely as not that the 
diagnosed keratoconjunctivitis  sicca was incurred in service or 
otherwise related to the Veteran's eye complaints during service.  
Therefore, a supplemental opinion addressing this issue should be 
obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who conducted the March 2010 VA eye 
examination.  Upon review, he should provide 
a supplemental opinion as to whether it is at 
least as likely as not that the Veteran's 
current dry eye syndrome and/or 
keratoconjunctivitis sicca was incurred in 
service or is otherwise related to complaints 
of dry eyes and light sensitivity in service.  
The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine whether it is at 
least as likely as not that the Veteran's 
current dry eye syndrome and/or 
keratoconjunctivitis sicca was incurred in 
service or is otherwise related to complaints 
of dry eyes and light sensitivity in service.  
All indicated tests and studies should be 
accomplished, and the examiner should comply 
with the instructions above, to include an 
opinion as to whether it is at least as 
likely as not that the Veteran's current dry 
eye syndrome and/or keratoconjunctivitis 
sicca was incurred in service or is otherwise 
related to complaints of dry eyes and light 
sensitivity in service.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


